DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites for “a second sensor” but there is no proper context for the “second sensor” in absence of a first sensor.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-30 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Alarcon et al (US 2011/0265806) in view of Peleg et al (US 2013/0284192), Rabinowitz et al (US 2014/0345635), and Fleischhauer et al (US 6,040,560). 
Alarcon shows the device claimed including a computer readable medium shown by a memory (180) having instructions executed by a controller (170; see para 0058) of an electronic smoking device wherein the controller (17) detects a sensor activation based on a smoking action (para 0010-0014 and 0053), receives a battery voltage (para 0050 and 0057-0059), reads or executes a memory for at least one heater parameter (para 0058-0060), determines a pulse width modulation for a heater control (para 0059) based on a voltage level and the at least one heater parameter (e.g., current level), and drive a heater (146/146’) of the smoking device at the determined pulse width modulation. But, Alarcon does not show the controller to determine a type of solution and to determine the pulse width modulation based on the battery voltage and the type of solution. 
Peleg shows it is known for an electric smoking device with a controller that determines a type of solution as the controller is able to select between a plurality of e-Liquids wherein the controller determines the pulse width determination to further control a heating element for heating the selected e-Liquid (para 0034-0036). 
Rabinowitz shows it is known to provide a controller that controls a heating element based on a characteristic or type of an aerosol composition (para 0012, 0053) wherein the controller also determines a pulse width modulation to further control the heating element at the desired heating temperature (para 0013, 0076) so that the composition is vaporized at the desired dose. Rabinowtz further shows that the pulse width modulation is also based on the battery voltage (para 0096) so that an effective voltage level can be provided to the heating element (para 0091-0097, 0103). 
 Fleischhauser also shows it is known for a controller to determine a power pulses, including a pulse width, that is determined based on a battery voltage (also, column 9, lines 10-36; column 10, lines 25-65; and Figure 17). 
In view of Peleg, Rabinowtz, and Fleischhauer, it would have been obvious to one of ordinary skill in the art the art to adapt Alarcon with the controller that determines the power width modulation not only based on the type or characteristic of a solution that may require different vaporization heating temperatures for the desired does/effectiveness without overheating but also be based on the battery voltage which allows for the battery to supply or maintain a desired voltage level for powering and driving the heating element to predictably produce the desired smoking operations as known in the art.   
With respect to claim 22, Alarcon further shows the controller having the memory that stores data and instructions to be executed wherein the data would include a heating profile/temperature wherein the heating parameters are adjusted and determined which include the pulse width modulation (also, see para 0058-0060). Peleg further shows it is known to include a temperature/heating profile (para 0030) for a heating element to produce the desired vaporization of the solution. Rabinowtz also shows the controller that executes/instructs to monitor data related to the smoking device wherein Rabinowtz further shows having a memory that stores including a heating temperature (para 0104) as a heating profile to operate the smoking device in an effective manner that provides desired power output. 
With respect to claim 23, Alarcon further shows a voltage sensor, a current sensor that detects the voltage and current of the heater (006) wherein the pulse width modulation is also determined to control the power supplied to the heater (para 0059-0060). Rabinowtz further shows a current sensor, an electrical resistance sensor, and a temperature sensor including a thermocouple wherein the pulse width modulation is further determined based on the response received by the sensors (para 0012-0016). 
With respect to claim 24, Rabinowtz further shows determining the desired/ideal temperature values for the determined type of solution/composition so as to produce the desired amount of the dose of the solution/composition. Also, see para 0076-0077.
With respect to claim 25, Peleg shows a controller having a memory with algorithm wherein usage parameters including smoking length, frequency, airflow, temperatures, etc., (para 0079) are stored in the memory to be monitored and controlled wherein the power to the heating element that controls the usage parameters is controlled by a pulse width modulation determined (para 0032). Rabinowtz further shows the controller to include algorithm, as a predictive algorithm, to monitor the data related to the use of the smoking device wherein such data would include determining the desired pulse width modulation to effectively control the heating parameters of the smoking device. Also, see para (0014), (0084) and (0088). 
With respect to claim 26, Rabinowtz further shows a type of heater, i.e., having a particular resistance, wherein a heating parameter including the applied voltage corresponds to the type of heater (0099-0100), and the controller would determine such type of heater as the controller executes and monitors the smoking device with the algorithm. 
With respect to claims 27-30, Alarcon shows an airflow sensor that measures an airflow rate, Peleg shows an airflow sensor wherein the parameters including a temperature of the heater are further controlled and updated to produce a desired flavor/dose that is also based on the flow rate (para 0059), Fleischhauer shows an airflow sensor that activates a heater upon a detection of a change in the air flow (column 5, lines 39-60), and Rabinowtz shows an airflow sensor measuring a flow rate. As Rabinowtz shows the controller including the algorithm to monitor the data related to the use of the smoking device, the algorithm would utilize the airflow rate to monitor and operate the smoking device. Rabinowtz further discloses for producing a desired amount of dose, which can be higher or lower amount (para 0073-0076), of the solution/composition, and it would have been obvious to one of ordinary skill in the art to control the temperature of the heater constantly, linearly, or exponentially that would correspond to the airflow rate changes, including higher or lower rate that depends on the inhalation of the user, so that the desired amount of dose/flavor is predictably produced that meets the user’s need as known in the art.
With respect claim 41, Alarcon in view of Peleg, Rabinowtz, and Fleischhauer shows the device claimed including the controller for detecting a sensor activation based on a smoking action (para 0010 of Alarcon), receiving a battery voltage and determining a pulse width modulation based on the battery voltage (para 0091-0097 and 0103 of Rabinowtz; and column 9, lines 10-36; column 10, lines 25-65; and Figure 17 of Fleischhauer), reading a memory to determine the type of heater ((0099-0100 of Rabinowtz) with a predictive algorithm (para 0079 of Peleg; and para 0014, 0084 and 0088 of Rabinowtz) to determine the pulse width modulation, and driving the heating element at the determined pulse width modulation as also stated above.
Claim(s) 31-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alarcon et al (US 2011/0265806) in view of Peleg et al (US 2013/0284192) and  Rabinowitz et al (US 2014/0345635).  
Alarcon shows the device claimed including a computer readable medium shown by a memory (180) having instructions executed by a controller (170; see para 0058) of an electronic smoking device wherein the controller (17) includes a sensor such a flow sensor (para 0010) that detects an action for smoking and obtains heating instructions from the memory (para 0058) to operate the heater, but Alarcon does not explicitly show a first heating cycle and a second heating cycle based upon the determined type of solution as claimed including determining a type of solution. 
  Peleg shows it is known for an electric smoking device with a controller that determines a type of solution as the controller is able to select between a plurality of e-Liquids wherein the controller determines the pulse width determination to further control a heating element for heating the selected e-Liquid (para 0034-0036). 
Rabinowitz also shows it is known to provide a controller that controls a heating element based on a characteristic or type of an aerosol composition (para 0012, 0053) wherein the controller also determines a pulse width modulation to further control the heating element at the desired heating temperature (para 0013, 0076) so that the composition is vaporized at the desired dose. Rabinowtz further discloses a plurality of heating cycles or interval times how the heating element is operated (para 0012 and 0079) so as to provide a thermally stable heating of the solution/composition as the heating temperature of the heating element is monitored by a second sensor including a temperature sensor. 
In view of Peleg and Rabinowitz, it would have been obvious to one of ordinary skill in the art to adapt Alarcon with the controller that determines the power width modulation not only based on the type or characteristic of a solution that may require different vaporization heating temperatures for the desired does/effectiveness without overheating but also be based on the heating cycles of the heater so that the solution can be effectively heated and vaporized that produces the desired dose/flavor of the solution/composition to the user as known in the art. 
   With respect to claim 32, Alarcon further shows the controller having the memory that stores data and instructions to be executed wherein the data would include a heating profile/temperature wherein the heating parameters are adjusted and determined which include the pulse width modulation (also, see para 0058-0060). Peleg further shows it is known to include a temperature/heating profile (para 0030) for a heating element to produce the desired vaporization of the solution. Rabinowtz also shows the controller that executes/instructs to monitor data related to the smoking device wherein Rabinowtz further shows having a memory that stores including a heating temperature (para 0104) as a heating profile to operate the smoking device in an effective manner that provides desired power output. 
With respect to claim 33, Alarcon further shows a voltage sensor, a current sensor that detects the voltage and current of the heater (006) wherein the pulse width modulation is also determined to control the power supplied to the heater (para 0059-0060). Rabinowtz further shows a current sensor, an electrical resistance sensor, and a temperature sensor including a thermocouple wherein the pulse width modulation is further determined based on the response received by the sensors (para 0012-0016). 
With respect to claim 34, Rabinowtz further shows determining the desired/ideal temperature values for the determined type of solution/composition so as to produce the desired amount of the dose of the solution/composition. Also, see para 0076-0077.
With respect to claim 35, Peleg shows a controller having a memory with algorithm wherein usage parameters including smoking length, frequency, airflow, temperatures, etc., (par 0079) are stored in the memory to be monitored and controlled wherein the power to the heating element that controls the usage parameters is controlled by a pulse width modulation determined (para 0032). Rabinowtz further shows the controller to include algorithm, as a predictive algorithm, to monitor the data related to the use of the smoking device wherein such data would include determining the desired pulse width modulation to effectively control the heating parameters of the smoking device. Also, see para (0014), (0084) and (0088). 
With respect to claim 36, Rabinowtz further shows a type of heater, i.e., having a particular resistance, wherein a heating parameter including the applied voltage corresponds to the type of heater (0099-0100), and the controller would determine such type of heater as the controller executes and monitors the smoking device with the algorithm. 
With respect to claims 37-38, Alarcon shows an airflow sensor that measures an airflow rate, Peleg shows an airflow sensor wherein the parameters including a temperature of the heater are further controlled and updated to produce a desired flavor/dose that is also based on the flow rate (para 0059), and Rabinowtz shows an airflow sensor measuring a flow rate. As Rabinowtz shows the controller including the algorithm to monitor the data related to the use of the smoking device, the algorithm would utilize the airflow rate to monitor and operate the smoking device. Rabinowtz further discloses for producing a desired amount of dose, which can be higher or lower amount (para 0073-0076), of the solution/composition, and it would have been obvious to one of ordinary skill in the art to control the temperature of the heater constantly or any other suitable manner, that would correspond to the airflow rate changes, including higher or lower rate that depends on the inhalation of the user, so that the desired amount of dose/flavor is predictably produced that meets the user’s need as known in the art.
With respect to claim 39 and 40, Rabinowtz further teaches for the pulse width modulation that is determined or controlled, including increasing or decreasing the pulse with, based on a voltage of a power source including a battery source (para 0093-0096) so that an effective voltage level can be provided to the heating element (para 0091-0097, 0103).
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is also noted that the current rejection is based on the references that were not previously applied in the related application 14/834,238, and thus the applicant’s arguments regarding claims 31 and 34 are not persuasive. 


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANG Y PAIK/Primary Examiner, Art Unit 3761